DETAILED ACTION
This action is in response to application filed on 27 December 2019.  Claims 1-20 are now pending in the present application.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
09 June 2020
01 May 2020 
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doppler et al. (hereinafter Doppler) (US 2011/0243070 A1).
Regarding claims 1, 14, and 20, Doppler discloses a first apparatus for transmission of data encapsulated in a bi-directional network transmission protocol over a distributed wireless network { (see Figs. 1-12) }, the first apparatus comprising:
a wireless transmitter { (see Figs. 1-12) }; 
a wireless receiver { (see Figs. 1-12) }; and
a processor coupled to the wireless transmitter and the wireless receiver and configured to { (see Figs. 1-12) }:
direct the wireless transmitter to transmit the data encapsulated in the bidirectional network transmission protocol at a first frequency { (see pg. 5, [0062-0063, 0065]; pg. 6, [0071]; Figs. 8 & 10) };
direct a second apparatus to transmit, at a second frequency, a plurality of acknowledgement messages of the bi-directional network transmission protocol generated in response to reception of the data { (see pg. 5, [0062-0063, 0065]; pg. 6, [0071]; Figs. 8 & 10) }; and
direct the wireless receiver to receive the acknowledgement messages from the second apparatus at the second frequency { (see pg. 5, [0062-0063, 0065]; pg. 6, [0071]; Figs. 8 & 10) }.
Regarding claim 2, Doppler discloses the first apparatus of claim 1, wherein the distributed wireless network is based on an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard { (see pp. 2-3, [0035]; pg. 5, [0062-0063, 0065]; pg. 6, [0071]; Figs. 8 & 10) }.
Regarding claims 3 and 15, Doppler discloses the first apparatus of claim 1, wherein the wireless transmitter is configured to transmit the data at the first frequency in a downlink direction from a network core towards a client terminal, and wherein the wireless receiver is configured to receive the acknowledgement messages by the second apparatus at the second frequency in an uplink direction from a last repeater providing wireless communication services to the client terminal towards the network core { (see pg. 3, [0039]; pg. 5, [0062-0063, 0065]; pg. 6, [0071]; Figs. 8 & 10) }.
Regarding claims 4 and 16, Doppler discloses the first apparatus of claim 1, wherein the data encapsulated in the bi-directional network transmission protocol is transmitted by a wireless repeater implementing a wireless channel between a client terminal and a network access point, and wherein the acknowledgement messages are transmitted directly between a single repeater providing wireless communication access to the client terminal and the network access point { (see pg. 5, [0062-0064, 0065]; pg. 6, [0071]; Figs. 8 & 10) }.
Regarding claims 5 and 17, Doppler discloses the first apparatus of claim 1, wherein the data encapsulated in the bi-directional network transmission protocol is transmitted by a wireless repeater implementing a wireless channel between a client terminal and a network access point, and wherein the acknowledgement messages are transmitted directly between the client terminal and the network access point { (see pg. 5, [0062-0063, 0065]; pg. 6, [0071]; Figs. 8 & 10) }.
Regarding claims 6 and 18, Doppler discloses the first apparatus of claim 1, wherein the processor is further configured to transmit a most recent acknowledgement message in the acknowledgement messages and drop at least one older acknowledgement message in the acknowledgement messages when the acknowledgement messages are buffered { (see pg. 5, [0062-0063, 0065]; pg. 6, [0071]; Figs. 8 & 10) }.
Regarding claim 7, Doppler discloses the first apparatus of claim 1, wherein the distributed wireless network comprises: a wireless access point in communication with a network core; and a repeater configured to communicate with at least one of at least one client terminal and another repeater { (see pg. 3, [0036]; pg. 5, [0062-0063, 0065]; pg. 6, [0071]; Figs. 8 & 10) }.
Regarding claims 8 and 19, Doppler discloses the first apparatus of claim 1, wherein the bi-directional network transmission protocol comprises a transmission control protocol (TCP), wherein data that is transmitted downlink includes TCP data (TCP DATA) packets, and wherein the acknowledgement messages that are transmitted uplink include TCP acknowledgement (TCP ACK) packets { (see pg. 5, [0062-0063, 0065]; pg. 6, [0071]; Figs. 8 & 10) }.
Regarding claim 9, Doppler discloses the first apparatus of claim 8, wherein the TCP ACK packets are a voice access category (AC) based on a WI-FI Multimedia (WMM) standard, and wherein the TCP ACK packets are a single media access control protocol data unit (MPDU) without aggregation { (see pg. 5, [0062-0063, 0065]; pg. 6, [0071]; Figs. 8 & 10) }.
Regarding claim 10, Doppler discloses the first apparatus of claim 1, wherein the distributed wireless network includes a wireless mesh network { (see pg. 5, [0062-0063, 0065]; pg. 6, [0071]; Figs. 8 & 10) }.
Regarding claim 11, Doppler discloses the first apparatus of claim 1, wherein the first frequency is based on a 5 gigahertz (GHz) band radio channel, and wherein the second frequency is based on a 2.4 GHz band radio channel { (see pg. 5, [0062-0063, 0065]; pg. 6, [0071]; Figs. 8 & 10) }.
Regarding claim 12, Doppler discloses the first apparatus of claim 1, wherein the wireless transmitter and the wireless receiver are configured transmit and receive concurrently { (see pg. 5, [0062-0063, 0065]; pg. 6, [0071]; Figs. 8 & 10) }.
Regarding claim 13, Doppler discloses the first apparatus of claim 1, wherein the processor is further configured to: route data received from an external network and encapsulated in the bi-directional network transmission protocol to a first virtual local area network (VLAN); and extract the acknowledgement messages transmitted by the second apparatus from a second VLAN; and route the acknowledgement messages to the external network { (see pg. 5, [0062-0063, 0065]; pg. 6, [0071]; Figs. 8 & 10) }.





Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
07 May 2021